Defendants in error move to dismiss this proceeding on the grounds: (1) That the motion for new trial was overruled on February 13, 1913, at which time plaintiff in error was allowed an extension of 60 days within which to prepare and serve case-made; that no case-made was served until June 20, 1913. (2) That no appeal bond has been filed, as required by order of the trial court. (3) That no certificate of the trial judge is attached to said case-made, as required by law. (4) That said alleged case-made, or transcript, was never filed in the trial court, as required by law. This motion is not resisted by plaintiff in error. *Page 495 
While reference is made to the record filed in this court as a case-made, yet it would appear that the record was intended as a transcript of the proceedings, and was not intended as a case-made. We have examined the record carefully, and find it in the defective condition as described by the motion, and clearly, if it is intended as a case-made, it would be insufficient to confer jurisdiction on this court. There is no certificate of the trial judge, and it was not served within the time allowed by order of court; neither was it filed with the clerk of the trial court.
We think it is equally clear that, as a transcript of the record, it is insufficient to confer jurisdiction on this court: (1) For the reason the questions sought to be reviewed are raised by the motion for new trial, which, of course, would require the proceedings brought here by case-made or bill of exceptions. (2) There is no judgment included in the record; hence nothing before us for review.
For the foregoing reasons, the appeal must be dismissed.
All the Justices concur.